DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0007151to Ciszak et al. (C1) in view of DE 10 2010 060 147 A1 to Lubenow et al. (L1).
[Citations to reference L1 are made to the English translation provided by Applicant in the file record as part of IDS submitted on October 2, 2020.]

In Re Claim 1:
C1 teaches:
	A planetary gearing (Fig. 3a, 310) comprising:
	A first planetary stage (320);
	A second planetary stage (330) operably connected to the first planetary stage; [Page 2, ¶24-26 disclose the two stages and their interconnectivity.]
	A pitch tube (232) sized to extend through the first and second planetary stages, said pitch tube  including a central section, and an outlet point embodied in the central section for output of lubricant, 
	A bushing (326, 360) arranged on the outlet point and configured to guide the lubricant output from outlet point. [Manifold 360, and sun gear 326 are cylindrical structures arranged around the output flow in the central area of the pitch tube, i.e. bushings, who guide the flow.]

C1 does not teach:
	The pitch tube is formed as a double-walled pipe, such that there is an inner and outer pipe the outer pipe in surrounding relation to the inner pipe.  In particular C1 shows channels not two concentric pipes and a hollow between for lubricant passage. 

L1 teaches:
	A desirable double-walled pipe structure(Fig. 2, 20) composed of a double walled pipe forming a closed ring channel (21).  [Pages 6-7, ¶24-25.] It can accommodate the central distributor channel of the structure and carrier which rotate around, with a cable passage and support the structure and can accommodate a central delivery (23b). [Page 7, ¶28-29. Page 8, ¶31.] It can be advantageous to utilize this method of delivery because the double pipe can be formed in two parts permitting easier assembly and disassembly. [Page 5, ¶17 and Pages 2-3, ¶7-8.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1 to replace the pitch tube with a double-walled pipe as taught by L1,  for the purpose of providing a distributor capable of the same central distribution and cable/oil separate delivery, but with the advantage of split assembly for easier assembly and disassembly of the system.  This would yield a double-walled pipe formed of an inner pipe and outer pipe, the outer pipe in surrounding relation to the inner pipe. 

In Re claims 6, 7, and 9-10:
C1 as modified in claim 1 teaches:
	The planetary gearing of claim 1, wherein:
	(Claim 6 two planetary stages (See citations to C1 above) and further W1 teaches, the double-walled pipe can accommodate “several planetary stages” which one outlet point provided for each planetary stage. [Page 4, ¶13. Merriam Webster defining several as “more than two but less than many”.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1 to accommodate a plurality greater than two, as mere duplication or increase of parts is considered obvious in the art, in this case as the art of L1 teaches clearly that several stages can be easily accommodated if each stage has a lubrication bore, the office noting that additional stages can be used to further the torque transfer or transmission by the gears. This would yield a third planetary stage with the second stage between a first and third stage.
	(Claim 7) the double-walled pipe is configured to enable dismantling thereof without destruction. [Per the modification in claim 1, L1 the double pipe can be formed in two parts permitting easier assembly and disassembly without destruction. L1, Page 5, ¶17 and Pages 2-3, ¶7-8.]
	(Claim 9) further comprising a further outlet point (C1 Fig. 3A, 370) arranged in a region of a first end of the double-walled pipe. [C1, Page 3-4, ¶36-37.]
	(Claim 10) claim 9, a feed bushing (338) arranged on a second end of the double-walled pipe. [C1, Page 3, ¶29-32 disclose the pump 345 feeds fluid into the manifold thus rendering it a feed bushing.]

In Re Claim 11:

	A drive train (Fig. 2, 210) for a wind turbine [Title] said drive train comprising:
	A generator (Fig. 2, 214), [Page 2, ¶18.]
A planetary gearing (Fig. 3a, 310) connected in a torque-transmitting manner to the generator, said planetary gearing including: [Page 2, ¶18-20 and 24 disclose the gearing and general association of such with a generator.]
	A first planetary stage (320);
	A second planetary stage (330) operably connected to the first planetary stage; [Page 2, ¶24-26 disclose the two stages and their interconnectivity.]
	A pitch tube (232) sized to extend through the first and second planetary stages, said pitch tube  including a central section, and an outlet point embodied in the central section for output of lubricant, [Figure 3A shows a central region of the pitch tube for distributing oil between the up and downstream manifolds. Page 2, ¶21 discloses the pitch tube and its lubricant channels.]
	A bushing (326, 360) arranged on the outlet point and configured to guide the lubricant output from outlet point. [Manifold 360, and sun gear 326 are cylindrical structures arranged around the output flow in the central area of the pitch tube, i.e. bushings, who guide the flow.] and
	A rotor shaft (Fig. 1, 20) connected in a torque-transmitting manner to the planetary gearing. [Page 2, ¶17.] 

C1 does not teach:
	The pitch tube is formed as a double-walled pipe, such that there is an inner and outer pipe the outer pipe in surrounding relation to the inner pipe.  In particular C1 shows channels not two concentric pipes and a hollow between for lubricant passage. 


	A desirable double-walled pipe structure(Fig. 2, 20) composed of a double walled pipe forming a closed ring channel (21).  [Pages 6-7, ¶24-25.] It can accommodate the central distributor channel of the structure and carrier which rotate around, with a cable passage and support the structure and can accommodate a central delivery (23b). [Page 7, ¶28-29. Page 8, ¶31.] It can be advantageous to utilize this method of delivery because the double pipe can be formed in two parts permitting easier assembly and disassembly. [Page 5, ¶17 and Pages 2-3, ¶7-8.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1 to replace the pitch tube with a double-walled pipe as taught by L1,  for the purpose of providing a distributor capable of the same central distribution and cable/oil separate delivery, but with the advantage of split assembly for easier assembly and disassembly of the system.  This would yield a double-walled pipe formed of an inner pipe and outer pipe, the outer pipe in surrounding relation to the inner pipe. 

In Re Claim 12:
L1 as modified in claim 11 teaches:
	(Claim 12) a nacelle (L1, Fig. 1, 16)  including a drive train as set forth in claim 11; and a rotor (24) attached rotatably on the nacelle. [Page 2, ¶17-18.]
	
In Re Claim 13:
C1 teaches:
	An industrial application comprising:
A drive unit (Fig. 2, 210):
	An output unit (Fig. 2, 214), [Page 2, ¶18.]

	A first planetary stage (320);
	A second planetary stage (330) operably connected to the first planetary stage; [Page 2, ¶24-26 disclose the two stages and their interconnectivity.]
	A pitch tube (232) sized to extend through the first and second planetary stages, said pitch tube  including a central section, and an outlet point embodied in the central section for output of lubricant, [Figure 3A shows a central region of the pitch tube for distributing oil between the up and downstream manifolds. Page 2, ¶21 discloses the pitch tube and its lubricant channels.]
	A bushing (326, 360) arranged on the outlet point and configured to guide the lubricant output from outlet point. [Manifold 360, and sun gear 326 are cylindrical structures arranged around the output flow in the central area of the pitch tube, i.e. bushings, who guide the flow.] and
	
C1 does not teach:
	The pitch tube is formed as a double-walled pipe, such that there is an inner and outer pipe the outer pipe in surrounding relation to the inner pipe.  In particular C1 shows channels not two concentric pipes and a hollow between for lubricant passage. 

L1 teaches:
	A desirable double-walled pipe structure(Fig. 2, 20) composed of a double walled pipe forming a closed ring channel (21).  [Pages 6-7, ¶24-25.] It can accommodate the central distributor channel of the structure and carrier which rotate around, with a cable passage and support the structure and can accommodate a central delivery (23b). [Page 7, ¶28-29. Page 8, ¶31.] It can be advantageous to utilize 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1 to replace the pitch tube with a double-walled pipe as taught by L1,  for the purpose of providing a distributor capable of the same central distribution and cable/oil separate delivery, but with the advantage of split assembly for easier assembly and disassembly of the system.  This would yield a double-walled pipe formed of an inner pipe and outer pipe, the outer pipe in surrounding relation to the inner pipe. 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 and L1 as applied to claim 1 above, and further in view of US 2019/0203768 to Meyer (M1).

In Re Claim 2:
C1 teaches:
	The planetary gearing of claim 1, wherein there is a bushing and double-walled pipe. [See rejection of claim 1.]

C1 is silent as to:
	The size of the spacing between the pipe and adjacent bushing.

M1 teaches:
	It is known in rotating planetary gear transmissions, that the fitting between elements of said system there can be gaps due to inconsistent precision of the relative dimensions of the two elements, different thermal expansion, and  wear. [Page 1, ¶5-7.]  Further that one system to address this can 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of C1 to include axial sliding bearings about the gearing forming the bushing of C1, as taught by M1, as there are known leakage issues with such due to wear and thermal expansion and precision, for the purpose of improving connection. This would yield the limitation of leakage through radial and axial sliding bearings, wherein the bearings are designed to control said leakage and adapt the size.

In Re Claim 3:
C1 as modified in claim 2 teaches:
	A guide bearing (M1, 12a 12b) arranged in a region of the outlet point and configured to adjust the gap. [Per the modification M1 discloses the gap of leakage can be adjusted by the structure size.]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 and L1 as applied to claim 1 above, and further in view of US 2020/0224642 to Yang et al. (Y1).

In Re Claim 4:
C1 teaches:
	There is a first and second planetary stage, comprising planetary gears. [See Rejection of Claim 1.]

C1 is silent as to:
	The number of gears.

Y1 teaches:
	It is well-known in the art that the number of gears in a plant gear system may be one to eight or more. [Page 3, ¶32.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of C1 to accommodate five or more gears in either planetary gear train, as mere duplication or increase of parts is considered obvious in the art, in this case as the art of Y1 teaches clearly that 8 or more planetary gears are well-known in the art variants of lower numbers, in particular for dividing the force between more gears.  This would yield a first and second planetary stage with the five or more gears.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over C1 and L1 as applied to claim 1 above, and further in view of US 10,066,735 to Martin et al. (M2).

In Re Claim 5:
C1 as modified in claim 1 teaches:
	The second planetary stage comprising a planetary carrier connected to the bushing.  [See rejection of claim 1 and C1, Figure 3a said bushing sized similar to carrier inside ring gear(328).] 

C1 as modified in claim 1 does not teach:
	A baseplate connected to the bushing, said bushing having a width which corresponds to a wall thickness of the baseplate of the planetary carrier.

M2 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of C1 to include a baseplate as taught by M2, for the purpose of securing said structure and increasing its thickness. This would yield a baseplate connected to said carrier, noting element 312 of C1 could be one such baseplate, further it is affixed to the bushing.  As Applicant has claimed the width corresponds, the examiner notes the width is smaller which is one correspondence between the two sizes, as Applicant has not claimed a specific nature of correspondence.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over C1, L1, and M2 as applied to claim 5 above, and further in view of M1.

In Re Claim 8:
C1 as modified in claim 5 teaches:
	The planetary gearing of claim 5, comprising a planetary carrier of the second planetary stage being accommodated in a bushing. [Fig 3A, C1, 312 is a planetary carrier accommodated by the bushing of 360 manifold.  Similarly the carrier inside ring (328) of the other stage is carried by such.]

C1 as modified in claim 5 does not teach:
	A bearing configured to accommodate axial and radial forces, said carrier being accommodated in the bearing.

M1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of C1 to include axial sliding bearings as taught by M1, for supporting the planetary carrier, as there are known leakage issues with relative concentric and rotating elements of gear systems, due to wear and thermal expansion and precision, for the purpose of improving connection. This would yield the limitation of leakage through radial and axial sliding bearings, wherein the bearings are designed to control said leakage and adapt the size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0340606 to Deitmers et al. teaches an internal lubricant supply(Fig. 2, 25) wherein there are spacers(24) and bushings(42, 43) for directing output from said internal oil source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745